DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The six information disclosure statements filed 08 October 2019 fail to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because none of the information disclosure statements meet the requirements of 37 CFR 1.98(d) which requires the information disclosure statement to properly identify the earlier application(s) relied upon for an earlier effective filing date in order to not have to file copies of references properly filed in the earlier application(s). As the information disclosure statements failed to properly identify the earlier application(s), only those references which do not require copies or which the office HAS received copies of with the filing have been considered.  Any reference which the office was not supplied a copy for was not considered and has been crossed off the information disclosure statement. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

The Applicant’s remarks concerning consideration of the 75 pages of the Information Disclosure Statement filed on 08 October 2019 are noted.
	With respect to the requirement for copies of submitted documents, the U.S. patent and published patent applications cited on the IDS noted above have been considered, as submission of copies of these documents is no longer required.  The non-patent literature and foreign documents now submitted and cited on the above IDS were also considered.  Note that not all the documents listed on the PTO-1449 form have been received as the PTO-1449 failed to properly identify the earlier application(s) relied upon for the missing documents and the missing documents have been lined out on the attached PTO-1449.  Should the Applicant provide documentary evidence (such as a petition decision) of a waiver of the 37 CFR 1.98(a) requirement for submission of copies of these documents, they will be considered to the extent that they can be readily accessed by the Examiner.  
	The Applicant’s attention is directed to MPEP 2004, which provides assistance to Applicants in complying with the duty of disclosure.  In particular, item 13 states:

It is desirable to avoid the submission of long lists of documents if it can be avoided.  Eliminate clearly irrelevant and marginally pertinent cumulative information.  If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance.  See Penn Yan Boats, inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff’d, 479 F.2d 1338, 178 USPQ 577(5th Cir. 1973), cert. denied, 414 U.S. 874 (1974).  But cf. Molins PLC v. Textron Inc., 48 F. 3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).

	While compliance with these guidelines is not mandatory, and there is no requirement to explain the materiality of cited references, the cloaking of a clearly relevant reference by inclusion in a long list of citations may not comply with an applicant’s duty of disclosure, see Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., supra. Therefore, it is in Applicant’s best interest to specifically point out those references of particular importance to the presently claimed invention.

Election/Restrictions
While no restriction or election of species has been required in the present application, Applicant has presented claims directed to the invention selected for prosecution in parent Application 13/571629 (now US Patent 9038467). As the indicated invention was selected for prosecution in the prior application, the current claims are subject to double patenting and/or obvious type double patenting as appropriate. Applicant should carefully review the previous Application and its history to refresh what was done in the previous prosecution.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the particle sorter configured to sort particles disposed in the flow channel (as found in claim 3, please note presently the particle sorter is shown beyond the “flow channel” used with the acoustic transducer), the imager (as found in claim 5) and collecting an optical signature at an interrogation zone (as found in claim 12) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 

Specification
The amendment to the specification filed 22 October 2019 is confusing as the originally filed specification HAS a paragraph [0002] already present. Appropriate correction is necessary to fully understand the proposed amendment.

Claim Interpretation
Please note that the phrase "at least one of" is construed to modify each member of the list that follows it. Consequently, the expression "at least one of A, B, and C" means at least one of each element in the list, i.e. at least one A, at least one B, and at least one C, must be present to satisfy the expression. See Superguide Corp. v. DirecTV Enterprises Inc., 69 USPQ2d 1865 (Fed. Cir. 2004), 1876-78.
	
Therefore, the phrase “at least one of (1) optical scanning data of the at least some rotated particles and (2) one or more images of the at least some rotated particles” found in claim 19 has been interpreted to mean the claim requires at least one optical scanning data and at least one or more images. Should applicant wish to have these elements in the alternative, i.e. only one be required, then it is suggested the “and” in the phrase be changed to --or-- to reflect the alternative desired.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10, 12-13, 15-17, and 19-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 10, 12-17, and 19-22 are rejected as the claims are not supported by the originally filed specification as found in parent application 12/283461.
With regards to claim 10, the originally filed specification fails to provide support for the “minor axes of the at least some particles lie in a second force equilibrium plane that is perpendicular to the first force equilibrium plane”. The only discussion about “minor axes” is found in paragraph [0033] (“particles with two equal minor axes and one major axis”) and paragraph [0036] (“fibers had a minor axial dimension”). The “force” planes are discussed in the following paragraphs: paragraph [0014] (“an induced particle rotation to lie in a stable force equilibrium plane”), paragraph [0032] (“The in-plane force potential possesses reflection symmetry about two planes that intersect the central axis. The first plane of symmetry intersects central axis 20 and line drive 22 and the second plane of symmetry lies perpendicular to the first. Though two symmetry planes exist within the displayed two-dimensional acoustic force potential, only one results in stable equilibrium 24 location with respect to particle rotation.”), paragraph [0033] (“Particles with bilateral symmetry, e.g. red blood cells, will align one major axis parallel to the flow axis and the other major axis parallel to the table symmetry plane denoted by the white dotted line in Fig. 2(a).”). The discussion about “equilibrium” can be found at paragraph [0014] (“an induced particle rotation to lie in a stable force equilibrium plane”), paragraph [0032] (The two symmetry planes exist within the displayed two-dimensional acoustic force potential, only one results in stable equilibrium 24 location with respect to particle rotation. All regular particles will rapidly rotate into stable equilibrium 24 under small perturbations within the flow field as shown in Fig. 2(b).”). 

With regards to claim 12 (and thus claims 13 and 14), the originally filed specification fails to provide support for “collecting an optical signature from particles disposed in the fluid medium and located at an interrogation zone”. There are three references to “signatures” in the originally filed spec. They can be found as follows: paragraph [0023] “Force asymmetries within the flow chamber orient nonspherical cells or particles such that consistent scattering signatures, that are nor possible with standard hydrodynamic flow systems, are produced by positioning asymmetric particles in a predetermined orientation within the optical scattering plane.”; paragraph [0030] “Additionally, the flow can be reversed with no adverse effect on particle alignment within the flow chamber allowing rare targets to be repeat analyzed or stopped for extended analysis such as spectral decomposition of the scattered/fluorescence signature.”; and paragraph [0041] “Orienting microsphere ‘doublets’ to yield repeatable and unique scattering signatures due to how they transit the scattering plane will provide a means to isolate their contribution in optical scattering data”. 
There is no positive recitation in the originally filed specification of “collecting an optical signature from particles” as now claimed.
With regards to claim 13, the originally filed specification fails to provide support for “selecting at least some of the particles on the basis of the optical signature of the at least some particles”. There are three references to “signatures” in the originally filed spec. They can be found as follows: paragraph [0023] “Force asymmetries within the flow chamber orient nonspherical cells or particles such that consistent scattering signatures, that are nor possible with standard hydrodynamic flow systems, are produced by positioning asymmetric particles in a predetermined orientation within the optical scattering plane.”; paragraph [0030] “Additionally, the flow can be reversed with no adverse effect on particle alignment within the flow chamber allowing rare targets to be repeat analyzed or stopped for extended analysis such as spectral decomposition of the scattered/fluorescence signature.”; and paragraph [0041] “Orienting microsphere ‘doublets’ to yield repeatable and unique scattering signatures due to how they transit the scattering plane will provide a means to isolate their contribution in optical scattering data”.
There is no recitation in the originally filed specification of “selecting at least some of the particles on the basis of the optical signature” as now claimed.
With regards to claim 15, the originally filed specification fails to provide support for “collecting images of one or more of the at least some particles”. The references to “images”, 
Therefore, there is no recitation of “collecting images” or even of operating the recited “imager” to produce images within the originally filed specification. The originally filed specification merely indicates that an imager can be “optionally” included in the system.
With regards to claim 16 (and thus claim 17), the originally filed specification fails to provide support for “analyzing signal data associated with at least some of the particles”. The originally filed specification repeated recites “a particle analyzer for analyzing the particle” (paragraphs [0005], [0006], [0007], [0008], [0009], and [0010]). However, as the specification fails to provide any indication as to HOW the “analyzer” operates, the originally filed specification fails to provide the proper support for the claimed recitation of “analyzing signal data” as now claimed. 
With regards to claim 19 (and thus claims 20-22), the originally filed specification fails to provide support for “collecting at least one of (1) optical scattering data of the at least some rotated particles and (2) one or more images of the at least some rotated particles”. The 
So while “scattering data” and an “imager” are recited within the originally filed specification, there is no positive recitation of actually operating the “imager” to produce images nor is there a positive recitation of “collecting” or otherwise receiving “optical scattering data” such that these steps are found within the originally filed specification.
With regards to claim 20, the originally filed specification fails to provide support for “discriminating between two particles based on optical scattering signature data of the two particles”. The originally filed specification only recites “discrimination” in three spots which are paragraph [0003] “It has been shown that the most critical aspect in efficient X and Y sperm discrimination in flow cytometric sorting is the orientation of the sperm in the optical scanning plane.”, paragraph [0024] “Discrimination of particle clusters can be made easier by pulse shape analysis and angular scattering interpretation due to the unique induced orientation of the cluster relative to the scattering plane”, and paragraph [0041] “Particle clusters are preferably more easily discriminated by having their orientation fixed in the scattering plane.” There are 
Therefore, there is NO recitation in the originally filed specification of “discriminating between two particles based on optical scattering signature data” as claimed as the specification fails to provide a positive recitation of any “discriminating” being performed between two particles.
With regards to claim 21, the originally filed specification fails to provide support for “isolating a contribution of a rotated particle of the at least some rotated particles to optical scattering data of the at least some rotated particles”. The originally filed specification refers to “isolate” (no active isolating anywhere in the originally filed spec) in to places. Paragraph [0041] recited “Orienting microsphere ‘doublets’ to yield repeatable and unique scattering signatures due to how they transit the scattering plane will provide a means to isolate their contribution in optical scattering data for either data rejection or data acceptance” (note – says it “will provide a means to isolate”, does not actually “isolate” as claimed and there is no recitation as to HOW this isolation would occur). Paragraph [0042] merely recites the title “Acoustic field-based particle size selection for in-line sample purification and particle isolation”. (Again – no recitation as to HOW the isolation of the contribution would occur or be processed).
Therefore, there is no recitation in the originally filed specification to provide for the step of “isolating a contribution of a rotated particle” as now claimed.
With regards to claim 22, the originally filed specification fails to provide support for “discriminating between two particles based on the one or more images taken off the two particles”. The originally filed specification only recites “discrimination” in three spots which are paragraph [0003] “It has been shown that the most critical aspect in efficient X and Y sperm discrimination in flow cytometric sorting is the orientation of the sperm in the optical scanning plane.”, paragraph [0024] “Discrimination of particle clusters can be made easier by pulse shape 
Therefore, there is NO recitation in the originally filed specification of “discriminating between two particles based on the one or more images taken off the two particles” as claimed as the specification fails to provide a positive recitation of any “discriminating” being performed between two particles and while an “imager” is recited within the originally filed specification, there is no positive recitation of actually operating the “imager” to produce images nor is there a positive recitation of “collecting” or otherwise receiving the images such that the recited step can be performed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 and 8-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1-5 are further rejected as being indefinite as the phrase “a fluid”, found on line 5 of claim 1, is confusing as it is unclear if the “fluid” recited is the same fluid as that recited on line 3 of claim 1. 
Claims 1-5 are further rejected as the phrase “substantially parallel”, found on line 8 of claim 1, is indefinite as the term was not defined within the specification so that one of ordinary skill in the art can fully determine the scope of what the term encompasses, i.e. what degree of “parallel” meets the requirement of being “substantially parallel”.
Claims 2-5 are rejected as they fail to correct the problems of claim 1 from which they depend.
Claims 8-17 are rejected as being indefinite as it is unclear from the phrase “at least some particles defining major axes” (found on line 3 of claim 8) how the “particles” define the “major axes”. The definition of “define” is “to say what the meaning of something, especially a word, is:”, “to explain and describe the meaning and exact limits of something”, “to determine or identify the essential qualities or meaning of”, “to fix or mark the limits of”, or “to make distinct, clear, or detailed especially in outline”. So HOW do the particles “make distinct, clear, or detailed” the major axes? 
Claims 8-17 are further rejected as being indefinite as it is unclear if each particle has a single major axis, if each particle has more than one major axis, or if there is a combination of particles – some with a single major axis and other with a plurality of major axes. A suggestion for correction is to utilize the phrase --a plurality of particles, each particle having at least one major axis--.
Claims 8-17 are further rejected as the phrase “substantially parallel”, found on line 6 of claim 8, is indefinite as the term was not defined within the specification so that one of ordinary skill in the art can fully determine the scope of what the term encompasses, i.e. what degree of “parallel” meets the requirement of being “substantially parallel”.
Claims 9-17 are rejected as they fail to correct the problems of claim 8 from which they depend.

Claim 10 is further rejected as being indefinite as it is unclear from the phrase “at least some particles further define minor axes” (found on line 3 of claim 8) how the “particles” define the “minor axes”. The definition of “define” is “to say what the meaning of something, especially a word, is:”, “to explain and describe the meaning and exact limits of something”, “to determine or identify the essential qualities or meaning of”, “to fix or mark the limits of”, or “to make distinct, clear, or detailed especially in outline”. So HOW do the particles “make distinct, clear, or detailed” the minor axes? 
Claim 10 is further rejected as being indefinite as it is unclear if each particle has a single minor axis, if each particle has more than one minor axis, or if there is a combination of particles – some with a single minor axis and other with a plurality of minor axes. A suggestion for correction is to utilize the phrase --a plurality of particles, each particle having at least one major axis--.
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  generating an optical signature from particles disposed in the fluid medium so that the images can be “collected” as claimed.
Claim 12 is further rejected as being indefinite as the phrase “an optical signature from particles” is unclear and indefinite. Is this a single optical signature taken from a plurality of particles (as recited) or is this supposed to be a plurality of optical signatures, with each optical signature associated with one particle? The claim is unclear as to which this is supposed to be.
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: generating images of one or more of the at least some particles so that the images can be “collected”.
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  generating signal data associated with the at least some particles so that it can now be analyzed.
define the “major axes”. The definition of “define” is “to say what the meaning of something, especially a word, is:”, “to explain and describe the meaning and exact limits of something”, “to determine or identify the essential qualities or meaning of”, “to fix or mark the limits of”, or “to make distinct, clear, or detailed especially in outline”. So HOW do the particles “make distinct, clear, or detailed” the major axes? 
Claims 19-22 are further rejected as being indefinite as it is unclear if each particle has a single major axis, if each particle has more than one major axis, or if there is a combination of particles – some with a single major axis and other with a plurality of major axes. A suggestion for correction is to utilize the phrase --a plurality of particles, each particle having at least one major axis--.
Claims 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: generating images of one or more of the at least some rotated particles so that the images can be “collected”.
Claims 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: generating optical scattering  data of the at least some particles so that it can be “collected”.
Claims 20-22 are rejected as they fail to correct the problems of claim 19 from which they depend.
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  generating optical scattering signature data of the two particles so that the recited step of “discriminating” can be performed.
Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  generating optical scattering date of the at least some rotated particles so that it can now be “isolated”.
Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: generating one or more images so that the step of “discriminating between two particles” can be performed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9,038,467. Although the claims at issue are not identical, they are not patentably distinct from each other because (1) the flowing channel of the In re Karlson, 136 USPQ 184 (CCPA 1963), In re Wilson, 153 USPQ 740 (CCPA 1967), and Ex parte Rainu, 168 USPQ 375 (PTO Bd. of App. 1969) on the elimination of an element and its function.

Claims 1-4 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,488,621. Although the claims at issue are not identical, they are not patentably distinct from each other because the operation of apparatus of the present claims performs the method recited in the patented claims and cannot be operated in a manner which does not infringe the method claims.

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,038,467. Although the claims at issue are not identical, they are not patentably distinct from each other because the operation of apparatus of the patented claim performs the method recited in the present claims and cannot be operated in a manner which does not infringe the method claim.

Claims 8, 9, 12, 15, 16, 18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 4 of U.S. Patent No. 9,488,621. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
Claims 8 and 9 of the present application are rejected as being unpatentable over claim 1 of U.S. Patent No. 9,488,621 because, although the claims are not identical, (1) the step of flowing found in the patented claim is covered by the “medium disposed in a flow channel” of the present claim; (2) the step of “applying acoustic radiation pressure” of the present claim fully encompasses both the “applying acoustic radiation pressure” and “orientating” steps of the patented claim; and (3) the removal of the step of “reviewing” from the patented claim is an obvious variation of the present claim as the removal of a step and it’s action is equivalent to the removal of an element and it’s function which is well within the purview of one of ordinary skill in In re Karlson, 136 USPQ 184 (CCPA 1963), In re Wilson, 153 USPQ 740 (CCPA 1967), and Ex parte Rainu, 168 USPQ 375 (PTO Bd. of App. 1969) on the elimination of an element and its function.
Claim 12 of the present application is rejected as being unpatentable over claim 1 of U.S. Patent No. 9,488,621 because, although the claims are not identical, the step of collecting an optical signature of the present claim is the equivalent of the step of “reviewing at least one of the particles” found in the patented claim as the collection is merely a specific manner of reviewing the particle(s).
Claim 15 of the present application is rejected as being unpatentable over claim 1 of U.S. Patent No. 9,488,621 because, although the claims are not identical, the step of collecting images of the present claim is the equivalent of the step of “reviewing at least one of the particles” found in the patented claim as the collection is merely a specific manner of reviewing the particle(s).
Claim 16 of the present application is rejected as being unpatentable over claim 4 of U.S. Patent No. 9,488,621 for the same reasoning applied to claims 8 and 9 above.
Claim 18 of the present application is rejected as being unpatentable over claim 4 of U.S. Patent No. 9,488,621 for the same reasoning applied to claims 8 and 9 above.
Claim 19 of the present application is rejected as being unpatentable over claim 1 of U.S. Patent No. 9,488,621 because, although the claims are not identical, (1) the step of flowing found in the patented claim is covered by the “medium disposed in a flow channel” of the present claim; (2) the step of “applying acoustic radiation pressure” of the present claim fully encompasses both the “applying acoustic radiation pressure” and “orientating” steps of the patented claim; and (3) the step of collecting at least one of (1) optical scattering data or (2) one or more images of the present claim is the equivalent of the step of “reviewing at least one of the particles” found in the patented claim as the collection is merely a specific manner of reviewing the particle(s).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199.  The examiner can normally be reached on M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RMM/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855